DETAILED ACTION
Status of Claims
This communication is in response to the application filed on 1/12/2021.
Claims 1-10 are currently pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 2-10 remain the same as presented on 1/12/2021. 

Claim 1 has been amended as follows:

1) An enhanced security credit card system, comprising:
a) a credit card having a microprocessor, a battery power source, [[an]] a Liquid-crystal display (LCD) [[LCD]] Universal Serial Bus (USB) [[USB]], Universal Serial Bus Type-C (USB-C) [[USBC]] or Lightning connector;	
b) a storage device located in the credit card for storing credit card issuing bank information, credit card number, expiration date, credit value verification (CVV), personal identification number (‘PIN’) [['PIN']] data selected by a primary user, billing address, finger print data, and a photographic image of one or more authorized user and available spending limit;

	d) a switching relay adapted to be actuated if a match is established to cause the LCD display to display card information preselected time period, said card information including the credit card number, expiration date and CVV value, and, during said preselected time period, enable power for the multi-pin connector, which is thereby turned on by said card and remains on for said preselected time period;
	e) the multi-pin connector configured for insertion into a slot of a credit card processing terminal having a terminal screen and being configured for communication with the credit card issuing bank, the multi-pin connector configured to transmit the stored photographic image of the authorized user and available spending limit, which is displayed on the terminal screen to visually validate the user and available spending limit during a credit card transaction and provide a feature that affords an additional level of security;
	[[and]] 
and
	
g) said display of the card information on said LCD display during said preselected time period in response to a thumbprint match, and said display of said authorized user's photographic image and available spending limit on said terminal screen of said processing terminal providing a safe and accurate visual validation of the user and available spending limit, and increased security of credit card use. 

Authorization for this examiner’s amendment was given in an interview with Ernest Buff on 4/20/2021.

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art of record Sierchio (US Patent Application Publication 20140084059), teaches several of the claim limitations for the enhanced security credit card system, as explained in previous office action (Non-Final 12/31/2020).
However, Sierchio fails to teach: 
that the storage device also stores an “available spending limit” and the information displayed and visual verification includes displaying/verifying the “available spending limit”.
that the multi-pin connector is “configured for insertion into a slot of” the processing terminal
that the processing terminal “[has] a terminal screen”, 
“the multi-pin connector configured to transmit” the image “which is displayed on the terminal screen” 
that security is increased by “by visual validation of the user and available spending limit through display of said authorized user's photographic image and available spending limit on said terminal screen of said processing terminal”
that the switching relay can “during said preselected time period, enable power for the multi-pin connector”. 
that the PIN is “selected by a primary user”
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period”.
Another prior art of record Seidler teaches the concept of a card comprising “a multi-pin connector”, but fails to teach:
that the storage device also stores an “available spending limit” and the information displayed and visual verification includes displaying/verifying the “available spending limit”.
that the processing terminal “[has] a terminal screen”, 
“the multi-pin connector configured to transmit” the image “which is displayed on the terminal screen” 
that security is increased by “by visual validation of the user and available spending limit through display of said authorized user's photographic image and available spending limit on said terminal screen of said processing terminal”
that the switching relay can “during said preselected time period, enable power for the multi-pin connector”. 
that the PIN is “selected by a primary user”
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period”.
Another prior art of record Kipnis teaches/suggests that the storage device also stores an “available spending limit” and the information displayed and visual verification includes displaying/verifying the “available spending limit”, but fails to teach:
that the processing terminal “[has] a terminal screen”, 
“the multi-pin connector configured to transmit” the image “which is displayed on the terminal screen” 
that security is increased by “by visual validation of the user and available spending limit through display of said authorized user's photographic image and available spending limit on said terminal screen of said processing terminal”
that the switching relay can “during said preselected time period, enable power for the multi-pin connector”. 
that the PIN is “selected by a primary user”
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period”
Another prior art of record Schroll teaches/suggests that the multi-pin connector is “configured for insertion into a slot of” the processing terminal, 
that the switching relay can “during said preselected time period, enable power for the multi-pin connector”. 
that the PIN is “selected by a primary user”
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period” 
Another prior art of record Tonegawa teaches/suggests that the switching relay can “during said preselected time period, enable power for the multi-pin connector”,  but fails to teach:
that the PIN is “selected by a primary user”
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period” 
Another prior art of record Browning teaches/suggests that the PIN is “selected by a primary user”,  but fails to teach:
that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period” or
that the multi-pin connector is “turned on by said card and remains on for said preselected time period” 
Another prior art of record Guillaud teaches/suggests that the relay and LCD display allows for display of the card information “for a preselected time period” or “during said preselected time period”,  but fails to teach:
that the multi-pin connector is “turned on by said card and remains on for said preselected time period” 
A new prior art Kwon (US Patent Application Publication 20160299683) teaches the concept of a connector being temporarily disconnected and reconnected again (¶ 141), but doesn’t teach that such disconnecting and reconnecting is done in response to an authentication or to allow transmission of sensitive information only for a temporary time. Therefore, Kwon fails to teach that the multi-pin connector is “turned on by said card and remains on for said preselected time period”, as claimed.
Therefore, none of the abovementioned references, alone or in combination, teaches all the limitations of claim 1 as a whole.
Claims 2-10 depend upon claim 1, and are allowed at least for the same reasons provided above for claim 1.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685